COURT OF 
APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 
2-04-313-CV
  
  
IN 
RE ROMAN CATHOLIC                                                          RELATOR
DIOCESE 
OF FORT WORTH
  
  
------------
ORIGINAL 
PROCEEDING
------------
MEMORANDUM
OPINION[1]
------------
        The 
court has considered relator's “Motion For Temporary Relief” and petition 
for writ of mandamus and is of the opinion that relief should be denied.  
Accordingly, relator's motion for temporary relief and petition for writ of 
mandamus are denied.
        Relator 
shall pay all costs of this original proceeding, for which let execution issue.
    
   
                                                                  PER 
CURIAM
  
  
PANEL 
B:   HOLMAN, WALKER, and MCCOY, JJ.
 
DELIVERED: 
October 22, 2004


NOTES
1. 
See Tex. R. App. P. 47.4.